DETAILED ACTION
	This Office action is in response to the application and preliminary amendment (comprising 3 sheets) filed January 6, 2022 by which claims 1, 4-8, and 10-15 were amended.
It is noted that the application contains four sets of claims, all filed January 6, 2022, as follows: (a) claims 1-6 and 7-9 (where claims 1 and 7 are independent), on two pages containing PCT/AU2020/000064 at the top right of the pages, (b) claims 1-6 and 7-9 (where claims 1 and 7 are independent), similar to (a) above, except the line spacing has been changed and at the bottom of the page, the Atty Dkt No. 10850-09534 US is listed, (c) a five page document, containing claims 1-15 (where only claim 1 is independent), both clean and amended, and containing PCT/AU2020/000064 at the top right of the pages, and (d) a three page listing of claims 1-15, similar to the claims of (c), with claims 1, 4-8, and 10-15 additionally indicated as being “(Currently amended)”, and at the bottom of the page, the Atty Dkt No. 10850-09534 US is listed. Further, the claims of (a)/(b) are not the same as those of (c)/(d). Thus, for clarity, it is noted that the claims, as advanced in (d) above, are the claims examined on the merits, as advanced below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At the very least, it is suggested that some sort of recognition that “bottles” are held therein be made.

					Abstract
The substitute abstract filed, in the preliminary amendment, on January 6, 2022, has been approved and entered.

					Specification
The substitute specification (i.e., pages 1-33) filed, in the preliminary amendment, on January 6, 2022, has been approved and entered.
However, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i) in claim 1, last paragraph, reference is made to the “spaced channels”, but this language is made in relationship to only element “527” (see the last paragraph on page 30 and the first paragraph on page 31, of the 33 page substitute specification), while element “52” is referred to a “recessed groove” (see line 24 on page 21); see line 20 of claim 1 and line 2 of claims 8, 9, and 12; and (ii) “the block encasing the elongate sections”, in the last two lines of claim 1, is not found in the original specification (see line 26 on page 5, of the 33 page substitute specification, which states that “the block is adapted to partially structurally support, or partially enshroud or encase at least the portion of the bottle holder not including the free ends”, emphasis added by the Examiner). Note the drawing objections and Section 112 rejections advanced below.
With respect to (i), to correct this, it appears that “spaced channels” in line 20 of claim 1 and line 2 of claims 8, 9, and 12 should be changed to --spaced recessed grooves --. ***See Allowable Subject Matter below.

						Drawings
The substitute drawings (containing 16 pages), filed January 6, 2022, is hereby acknowledged.
However, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the block encasing the elongate sections” as in the last two lines of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In particular, the recess or groove (42), or the “channel” (527), are not considered to reasonably show an element that “encases” the elongate sections, as in claim 1, per the definition of “encasing”. Note the objection to the specification, advanced above, and See Section 112 rejection, advanced below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    Claim Objections
Claims 1-15 are objected to because of the following informalities:  
It is strongly suggested that the claims be double spaced in the next correspondence.
In line 2 of claim 14, “1the” should be changed to --the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

It is noted that reference to line numbers in the following rejections is taken with respect to the line of the claim containing text, as in the listing of claim discussed in (d) above.
Claims 1-15 are rejected (i.e., either since they individually contain a Section 112 rejection, such as claims 1, 3, 4, 12, 13, and 15, as advanced below, or since they depend from rejected independent claim 1) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “able to be moulded, drawn, or bent” in line 4 of claim 1 renders the claim indefinite. In particular, while is noted that a “kit” is being claimed, the structure therein still should be defined as elements and not how an element may be formed, or created, or “moulded” or “drawn”. Further, with respect to the claimed “kit”, it is noted that a “kit” should be directed to a list of elements. In the instant claims, there appears to be significant interaction, structural relationship and orientation, etc., between the claimed elements.
Further, in claim 1, line 16, the limitation “one or more supported sections” blurs the metes and bounds of the claim. In particular, it is unclear whether this is the same structure of the “elongate section” set forth in line 13 of the claim. Similarly, the language of the limitation “the supported sections that are in the form of elongate sections” in line 21, makes it unclear what is being claimed. In particular, “an elongate section” has been set forth in claim 13, so if the element in line 21 is referring back to line 13, the “elongate sections”, i.e., plural, in line 21 lacks proper antecedent basis, i.e., since “an”, i.e., singular, section has been set forth in line 13. To correct this, it appears that (1) “an elongate section” in line 13 should be changed to --a pair of elongate sections--, (2) “one or more supported sections” in line 16 should be changed to --the pair of elongate sections--, and (3) “the supported sections that are in the form of elongate sections” in line 21 should be changed to --the pair of elongate sections--. Thus, “the supported sections” in line 2 of claim 7 should also be changed to --the pair of elongate sections--.
Further, with respect to claim 1, in view of the drawing objection advanced above, it is unclear how the block encases the elongate sections (see last two lines of claim 1). In particular, the recess or groove (42), or the “channel” (527), are not considered to reasonably show an element that “encases” the elongate sections. It is noted that the original specification (see line 26 on page 5, of the 33 page substitute specification) states that “the block is adapted to partially structurally support, or partially enshroud or encase at least the portion of the bottle holder not including the free ends”, emphasis added by the Examiner. Accordingly, it appears that the claim should define the block as --partially encasing the elongate sections-- (see line 21-22 of claim 1), simply based on the definition of “encasing” and what has been shown in the drawings and disclosed in the specification. However, in addition, it is strongly suggested that a limitation, such as --between the free ends and the bridge-- be inserted before “but not the free ends” in the last line of claim 1. ***See Allowable Subject Matter below.
In claim 3, it is unclear what is meant by the language “form part of the same device”, thus blurring the metes and bounds of the claim.
Use of the phrase “in the form of” in claim 4 (see lines 2-3) blurs the scope of the claim since it is unclear whether the element is a “keyhole” or not. Further, the limitation “the mounting fastener” in line 4 lacks proper antecedent basis. This rejection is also applicable to claim 15 and claim 1 (see line 21).
The term “gently” in claim 12 (line 3) is a relative term which renders the claim indefinite. The term “gently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection is also applicable to “enough” in claim 13 (see line 4).

Allowable Subject Matter
***It is noted that the following indication of allowable subject matter is based on the changes advanced above with respect to the objections to the specification and drawings and Section 112 rejections. Thus, amending claim 1 as fully suggested by the Examiner (i.e., this is not limited to all Section 112 rejections, but just the ones directed to the last three lines of claim 1), the last three lines of claim 1 would read: --the block includes a pair of rigidly joined and spaced recessed grooves adapted to receive the pair of elongate sections of the elongate member, the block partially encasing the pair of elongate sections substantially between the free ends and the bridge, but not the free ends--. Note the discussion of Thalenfeld ‘927 below. Similar language would be considered by the Examiner. It is also noted that if the claims(s) is amended appropriately, changes to the specification and/or drawings  may not be necessary.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; claims 2; 5; 6; 7; 8, 9, 11; 10; and 14 are objected to as being dependent upon a rejected base claim; and claims 3; 4; 12, 13; and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record is considered to be WO 2014/032158 A1 (Carpenter ‘158), as cited on the IDS and as utilized in the Written Opinion (or U.S. Patent No. 10,448,735), but this reference fails to show the claimed block having the “recessed grooves” that “partially encase” the elongate sections (114, 116 - see Figure 1).
Cited prior art reference WO 98/22927 A1 (Thalenfeld ‘927), also utilized in the Written Opinion, with Carpenter ‘158, to reject (at least) claim 1, shows a block (20) having spaced “recessed grooves” (22 - see Figure 3) that are considered to “partially encase” the elongate sections (12 - see Figure 6). However, Thalenfeld ‘927 fails to show the “block” (20) extending between the free ends (18) and the bridge (14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (i) U.S. Patent No. 1,180,544 is considered to show a “block” with a pair of recessed grooves and an elongate member. (ii) U.S. Patent Application Publication Nos. 2004/0069730, 2011/0132853, 2016/0331131 and U.S. Patent Nos. 8,607,994 and 9,149,115 show a wall mounted rack for holding bottles. (iii) U.S. Patent Application Publication No. 2012/0117910 and U.S. Patent Nos. 5,785,187 and 6,749,161 are considered to show fascia panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631       

                                                                                                                                                                                                 December 5, 2022